The offense is possessing whisky in a container to which no tax stamp was affixed showing the payment of the tax due the State of Texas; the punishment, confinement in jail for thirty days.
Officers went to the home of appellant on the 15th day of July, 1939, and found therein a gallon of whisky in a container bearing no tax stamp showing that the tax due the State of Texas had been paid. According to the testimony of the officers, appellant admitted that the whisky belonged to her. Appellant did not testify but introduced her son who said that "the house where the liquor was found was the home of the defendant and himself." He also testified that other people lived in the house.
The evidence is deemed sufficient to support the conviction.
If it should be conceded that the search of appellant's residence was illegal, it is observed that appellant's son gave testimony showing the presence of the whisky in said residence. Under the circumstances, reversible error is not presented. At all events, the bills of exception in which complaint *Page 526 
is made of the search are insufficient, in that they embrace no statements verifying the truth of appellant's objections. A mere statement of a ground of objection in a bill of exception is not a certificate of the judge that the facts which form the basis of the objection are true; it merely shows that such an objection was made. Branch's Ann. Texas P. C., Section 209; Edelen v. State, 281 S.W. 1078.
The judgment is affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.